

	

		IIA

		109th CONGRESS

		1st Session

		S. J. RES. 27

		IN THE SENATE OF THE UNITED STATES

		

			September 28, 2005

			Mrs. Murray introduced

			 the following joint resolution; which was read twice and referred to the

			 Committee on Armed

			 Services

		

		JOINT RESOLUTION

		Authorizing special awards to World War I

		  and World War II veterans of the United States Navy Armed

		  Guard.

	

	

		Whereas the members of the United States Navy Armed Guard

			 sailed the oceans and seas on merchant ships during World War I and World War

			 II to protect important cargo from capture or destruction by the enemy;

		Whereas naval officers, gunners, radiomen, signalmen,

			 medics, and radarmen serving on American merchant ships comprised the United

			 States Navy Armed Guard, a force that grew to 144,970 personnel during World

			 War II;

		Whereas the mariners who served in the United States Navy

			 Armed Guard fought bravely, often under heavy fire, and many even as the decks

			 of their ships were awash and sinking beneath the ocean waves;

		Whereas, of the 6,236 merchant ships (including the 2,710

			 famous Liberty Ships) on which detachments of the United States Navy Armed

			 Guard served during World War II, 720 ships (including 216 Liberty Ships) were

			 sunk, and many more were damaged by enemy action;

		Whereas approximately 1,810 members of the United States

			 Navy Armed Guard died and many more were wounded in the service of their

			 country in World War II, a casualty rate that grimly rivals the casualty rate

			 of any other defined force of the Armed Forces during World War II;

		Whereas, on April 4, 1945, President Franklin D. Roosevelt

			 issued a proclamation, with each Commander in Chief to follow doing the

			 same, designating May 22, 1945, as National Maritime Day in honor of

			 those who sailed the oceans and seas transporting supplies of every sort to

			 both the peaceful and war-torn nations of the world;

		Whereas the nations of the world owe their freedom, in

			 part, to the sacrifices of the members of the United States Navy Armed Guard,

			 and many of those nations have awarded special medals to veterans of the United

			 States Navy Armed Guard in recognition of their heroic actions;

		Whereas the United States Government has failed to follow

			 the lead of those nations in recognizing the members of the United States Navy

			 Armed Guard with a special medal that honors them as the American heroes that

			 they are;

		Whereas the United States Government has recognized the

			 military character of the service in the United States Navy Armed Guard by

			 awarding each member that served during World War II at least 1 of the 3 World

			 War II campaign medals for service in the American Theater, the Asiatic-Pacific

			 Theater, and the Europe-Africa-Middle East Theater;

		Whereas the mariners who served in the United States Navy

			 Armed Guard aboard United States cargo ships during World War I, and those who

			 served honorably to protect civilians and freight on vessels under foreign

			 flags during both World War I and World War II, were equally dedicated,

			 intrepid, and heroic, and are equally deserving of recognition with a special

			 medal;

		Whereas Chief Boatswain Mate John Eopolucci of the United

			 States Navy Armed Guard was the first United States serviceman to die in World

			 War I, and

		Whereas the United States has not adequately recognized

			 the heroism and sacrifices of the members of the United States Navy Armed Guard

			 during World War I and World War II; and

		Whereas there are no white crosses to designate the burial

			 places of United States Navy Armed Guards who died at sea serving their

			 country, and these men have never been appropriately honored for their service:

			 Now, therefore, be it

		

	

		1.John Eopolucci United States

			 Navy Armed Guard service medal

			(a)In

			 generalThe President is authorized and urged to award—

				(1)to each person who

			 served at sea as a member of the United States Navy Armed Guard during World

			 War I or World War II, a special medal of a design appropriate for recognizing

			 service in the United States Navy Armed Guard, as service in a special force of

			 the United States Navy, together with accompanying ribbons and appurtenances

			 and a Presidential Unit Citation; and

				(2)to each person who

			 served exclusively on shore duty as a member of the United States Navy Armed

			 Guard during World War I or World War II, a special pin or badge of a design

			 appropriate for recognizing service in the United States Navy Armed Guard as

			 service in a military organization of the United States Navy.

				(b)Name of

			 awardThe medal awarded pursuant to subsection (a) shall be known

			 as the John Eopolucci United States Navy Armed Guard Service Medal.

			

